Citation Nr: 0032287	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1951 to January 1953 and from 
September 1954 to September 1956, and who died in September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board remanded the appeal in July 1997.

Upon receipt of additional records, following the Board's 
remand, it is noted that in July 1992 the veteran filed a 
claim for an increased evaluation for his service connected 
residuals of a stab wound of the jejunum with chronic 
spasticity.  This claim was pending at the time of the 
veteran's death.  The appellant's October 1992 claim is also 
a claim for accrued benefits where applicable.  The issue of 
entitlement to an increased rating for residuals of a stab 
wound of the jejunum with chronic spasticity, evaluated as 30 
percent disabling, for purposes of accrued benefits, is 
referred to the RO for its consideration.



REMAND

Subsequent to the Board's remand additional records have been 
associated with the record on appeal.  An April 1999 
supplemental statement of the case reflects that the 
appellant's claim continued to be denied as not well 
grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA VAOPGCPREC No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

At page 3 of the transcript of the appellant's personal 
hearing, held before a hearing officer at the RO in August 
1994, it is indicated that the veteran was receiving 
treatment from a private physician on an ongoing basis prior 
to his death.  It does not appear that an attempt has been 
made to obtain these records.

The appellant asserts that the veteran's service connected 
disability was the cause of his anemia, and that severe 
anemia is shown on the death certificate as being a 
significant condition contributing to the veteran's death.  A 
September 1992 private hospital discharge summary reflects 
that the veteran was known by the examiner to have a history 
of severe unexplained anemia.

In light of the above the appeal is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a stab wound of the jejunum with chronic 
spasticity or anemia since his active 
service, to include the full name and 
address of the private doctor identified 
at page 3 of the transcript of the 
appellant's personal hearing in August 
1994.  After securing any necessary 
release, the RO should obtain these 
records, that are not already associated 
with the record on appeal.

2.  The RO should contact the appellant 
and her representative and inform them 
that they should provide medical evidence 
indicating that the veteran's service 
connected residuals of a stab wound of 
the jejunum with chronic spasticity was 
causally or etiologically related to the 
cause of the veteran's death or that it 
contributed substantially or materially 
to cause or hasten his death, or that his 
death was otherwise related to his active 
service.

3.  Then the RO should arrange for a 
review of the entire claims folder by an 
appropriate VA physician. The physician 
is requested to provide an opinion, based 
on a review of the evidence, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
residuals of a stab wound of the jejunum 
with chronic spasticity was causally or 
etiologically related to the cause of the 
veteran's death or whether it contributed 
substantially or materially to cause or 
hasten his death.  A discussion as to the 
likelihood that the reported severe 
anemia was related to the veteran's 
service connected residuals of a stab 
wound of the jejunum with chronic 
spasticity would be helpful to the Board.  
A complete rationale for any opinion 
offered should be given.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should readjudicate 
the issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





